         Case: 3:20-cv-00385-wmc Document #: 63 Filed: 11/13/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WISCONSIN


DONALD J. TRUMP FOR PRESIDENT,
INC.,

                        Plaintiff,

         v.                                             Civil No.: 3:20-cv-00385-wmc

NORTHLAND TELEVISION, LLC d/b/a
WJFW-NBC,

                        Defendant,

         and

PRIORITIES USA ACTION,

                        Intervenor Defendant.


                       STIPULATION FOR DISMISSAL AND RELEASE
                                 Rule 41, Fed. R. Civ. P.



         In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Donald J.

Trump for President, Inc., Defendant Northland Television, LLC d/b/a WJFW-NBC, and

Intervenor Defendant Priorities USA Action, through their attorneys, stipulate to the dismissal of

all claims in this action with prejudice with each party bearing its own costs, attorneys’ fees and

expenses.

         The parties intend this Stipulation for Dismissal and Release to foreclose the assertion by

the Plaintiff and its candidate in any court or forum of any claims made or that could have been

made against the Defendant and Intervenor Defendant in connection with advertising arising out

of the 2020 election and, specifically, the advertisement placed at issue by the Plaintiff in its

April 13, 2020 complaint initially filed in the Price County (Wisconsin) Circuit Court and

removed to this Court on April 27, 2020.




HB: 4835-0601-0066.1
         Case: 3:20-cv-00385-wmc Document #: 63 Filed: 11/13/20 Page 2 of 2




 Respectfully submitted,                     David L. Anstaett
                                             Brandon M. Lewis
 Dated: November 13, 2020                    DAnstaett@perkinscoie.com
                                             BLewis@perkinscoie.com
 HUSCH BLACKWELL LLP                         33 East Main St. Suite 201
                                             Madison, WI 53703-3095
 s/ Eric M. McLeod                           Phone: (608) 663-7460
 Eric M. McLeod
 eric.mcleod@huschblackwell.com              Counsel for Intervenor Defendant Priorities USA
 33 East Main Street, Suite 300              Action
 P.O. Box 1379
 Madison, WI 53701-1379
 Phone: (608)234-6057                        Respectfully submitted,
 Fax: (608)257-7138
                                             Dated: November 13, 2020
 Lisa M. Lawless
 lisa.lawless@huschblackwell.com             GODFREY & KAHN S.C.
 511 North Broadway, Suite 1100
 Milwaukee, Wisconsin 53202                  s/ Brady C. Williamson
 414.273.2100                                Brady C. Williamson
 414.223.5000 (fax)                          Mike B. Wittenwyler
                                             bwilliam@gklaw.com
 Counsel for Plaintiff Donald J. Trump       mwittenwyler@gklaw.com
 for President, Inc.                         One East Main Street, Suite 500
                                             Madison, WI 53703-3300
                                             Phone: (608) 257-3911
 Respectfully submitted,                     Fax: (608) 257-0609

 Dated: November 13, 2020                    BALLARD SPAHR LLP
                                             Charles D. Tobin
 PERKINS COIE LLP                            Maxwell S. Mishkin
                                             (admitted pro hac vice)
 s/ Marc Erick Elias                         tobinc@ballardspahr.com
 Marc Erik Elias                             1909 K Street, NW, 12th Floor
 Ezra Woolf Reese                            Washington, DC 20006-1157
 melias@perkinscoie.com                      Phone: (202) 661-2218
 ereese@perkinscoie.com                      Fax: (202) 661-2299
 700 Thirteenth Street N.W.
 Washington, DC 20005                        Counsel for Defendant Northland Television, LLC
 Phone: (202) 654-6200x1630
 Fax: (202) 654-6211


  23161759.1




                                         2
HB: 4835-0601-0066.1
